J-S67012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER R. BAKER

                            Appellant                  No. 242 WDA 2014


                 Appeal from the PCRA Order January 23, 2014
                 In the Court of Common Pleas of Potter County
              Criminal Division at No(s): CP-53-MD-0000119-1992


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MUNDY, J.:                            FILED APRIL 6, 2016

        This case returns to us following remand from the Pennsylvania

Supreme Court.        Specifically, on February 25, 2016, our Supreme Court

granted the petition for allowance of appeal filed by Appellant, Christopher

R. Baker, vacated our previous order affirming the dismissal of Appellant’s

petition for relief filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, and remanded the case to us for further

proceedings consistent with Montgomery v. Louisiana, 136 S. Ct. 718

(2016). After careful review, we reverse the PCRA court’s order dismissing

Appellant’s PCRA petition and remand for resentencing.



____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-S67012-14


        On June 15, 1993, the trial court imposed a mandatory sentence of life

imprisonment without the possibility of parole after a bench trial, at the

conclusion of which Appellant was found guilty of one count each of first-

degree murder and theft by unlawful taking,1 committed when he was 16

years old.2 Appellant’s pro se fourth PCRA petition, which is the subject of

this appeal, asserts that the United States Supreme Court’s decision in

Miller v. Alabama, 132 S. Ct. 2455 (2012), should be retroactively applied.

On January 23, 2014, the PCRA court dismissed the amended petition. On

December 11, 2015, we affirmed the PCRA court’s order. Commonwealth

v. Baker, --- A.3d ---, 2015 WL 8550614 (Pa. Super. 2015) (unpublished

memorandum), vacated, --- A.3d ---, 2016 WL 741994 (Pa. 2016).

Appellant filed a timely petition for allowance of appeal with our Supreme

Court on January 7, 2016. While that petition was pending, on January 25,

2016,     the   United   States    Supreme     Court   announced     its   decision    in

Montgomery,         holding    that    Miller’s   prohibition   on   mandatory        life

imprisonment without the possibility of parole for juvenile offenders was a


____________________________________________
1
    18 Pa.C.S.A. § 2502(a) and 3921(a), respectively.
2
  This Court affirmed Appellant’s judgment of sentence on August 29, 1994,
and our Supreme Court denied allocatur on May 26, 1999, after Appellant
was permitted to file said petition for allowance of appeal nunc pro tunc.
Commonwealth v. Baker, 653 A.2d 1296 (Pa. Super. 1994) (unpublished
memorandum), appeal denied, 763 A.2d 163 (Pa. 1999). Prior to the
instant petition, Appellant filed three PCRA petitions between 1996 and
2011, none of which garnered relief.



                                           -2-
J-S67012-14


new substantive rule that, under the Constitution, must be retroactive in

cases on state collateral review. Montgomery, supra at 732. Accordingly,

our Supreme Court vacated our prior order and remanded this case to us.

Moreover, this Court, in Commonwealth v. Secreti, --- A.3d ---, 2016 WL
513341 (Pa. Super. 2016), held that Miller and Montgomery afford relief

to petitioners whose PCRA petitions based on Miller were on appeal when

Montgomery was announced. Secreti, supra at *5.

       Based on the foregoing, Appellant is entitled to PCRA relief from his

unconstitutional sentence of mandatory life imprisonment without parole.

See Montgomery, supra; Miller, supra at 2464; Secreti, supra.

Accordingly, we reverse the PCRA court’s January 23, 2014 order, vacate

Appellant’s    judgment      of   sentence,    and   remand   for   resentencing   in

accordance with Montgomery, Miller, and Commonwealth v. Batts, 66
A.3d 286 (Pa. 2013).3

       Order reversed. Judgment of sentence vacated. Case remanded for

resentencing. Jurisdiction relinquished.

       Judge Donohue did not participate in the consideration or decision of

this case.


____________________________________________
3
  We note that the General Assembly passed Section 1102.1 in October 2012
to address Miller, which provides new mandatory minimum sentences for
juveniles convicted of first-degree murder. However, Section 1102.1’s text
limits its application to those “convicted after June 24, 2012[.]”      18
Pa.C.S.A. § 1102.1(a), (c).



                                           -3-
J-S67012-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2016




                          -4-